191 F.2d 624
UNITED STATES ex rel. Raymond DE MARTINI, Relator-Appellant,v.William A. CARROLL, United States Marshal, etc., Respondent Appellee.
No. 306, Docket 22159.
United States Court of Appeals Second Circuit.
Argued June 27, 1951.Decided June 27, 1951.

Abraham Lebenkoff, New York City (John M. Smith, Jr., Philadelphia, Pa., of counsel), for relator-appellant.
Irving H. Saypol, U.S. Atty. for Southern District of New York, New York City (Roy Cohn, Asst. U.S. Atty., New York City, of counsel), for respondent-appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and L. HAND, Circuit judges.
PER CURIAM.


1
Order affirmed in open court.